Mr. Justice Worthington delivered the opinion of the court. A demurrer was filed to the bill and overruled by the court. Plaintiff in error abided by his demurrer. The question, then, for decision, is, whether the allegations of the bill present a case under the statute, that entitles defendant in error to the lien claimed. If it is not authorized by the statute, the court erred in overruling the demurrer, as the lien, if any, is purely statutory. It is nowhere averred in the bill that the work and labor performed, or any part of it, was in opening and developing any coal mines. By the terms of the statute, a lien is given only for labor in “ opening and developing a mine.” That labor might consist of “ sinking shafts, constructing slopes or drifts, mining coal, or the like,” but to entitle the laborer to-a lien, such labor is restricted to “opening and developing ” the mine. We can not presume that when the legislature used those limiting words, that nothing was meant by them; or, that so using them, a lien was intended to be given upon the real estate and appurtenances of a mine to every miner who dug coal in the mine after it was opened and developed. Neither does the section of the mechanics’ lien law, referred to by counsel for defendants in error, remove the limitation contained in Sec. 44, supra, or in any way widen the application of the section. Its purpose is to point out how a lien, when it exists under See. 44, may be enforced. The demurrer should have been sustained. For the reasons above stated, the judgment of the Circuit Court is' reversed and the cause remanded, with directions to sustain the demurrer.